EXHIBIT 10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) effective September 17, 2007,
by and between MedicalCV, Inc., a corporation duly organized and existing under
the laws of the State of Minnesota, with a place of business at 9725 South
Robert Trail, Inver Grove Heights, Minnesota 55077 (hereinafter referred to as
the “Company”), and Michael A. Brodeur, a resident of the state of Minnesota
(hereinafter referred to as “Executive”).

BACKGROUND OF AGREEMENT

·                                          The Company desires to hire Executive
as its Vice President, Finance and Chief Financial Officer and Executive desires
to be employed by the Company.

·                                          The Company and Executive desire to
memorialize the terms and conditions of Executive’s employment, including
additional terms and conditions which have been approved by the Company’s Board
of Directors.

In consideration of the foregoing, the Company and Executive agree as follows:

ARTICLE 1

EMPLOYMENT

1.01  Subject to the terms of Articles 3 and 6, the Company hereby agrees to
employ Executive in the capacity of Vice President, Finance and Chief Financial
Officer, pursuant to the terms of this Agreement, and Executive agrees to such
employment.  Executive will also have the responsibilities and office of
principal financial officer and principal accounting officer.  Executive’s
offices/titles will not be effective until his employment commences on September
17, 2007.

1.02  Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by the chief financial officer, principal
financial officer and principal accounting officer of a public company of
similar size and industry, specifically including, without limitation, the
following responsibilities:

(i)            working with senior management of the Company and its Board of
Directors (the “Board”) in formulating short and long term goals and developing,
implementing, and executing strategies to attain Company objectives;

(ii)           endeavoring to establish and maintain a relationship of trust and
credibility with members of the senior management team, the Board, its
committees, outside auditors and legal counsel;

(iii)          supervising the implementation of the Company’s policies and
business processes in order to meet the corporate governance and internal
control requirements established by the senior management team, the Board and
relevant laws, including, but not limited to:  (A) designing and implementing
effective disclosure controls and procedures and effective internal controls
over financial reporting that are necessary to ensure accurate financial
reporting; (B) conducting periodic reviews and evaluations of the effectiveness
of the Company’s disclosure controls and procedures and internal


--------------------------------------------------------------------------------


controls over financial reporting, including, without limitation, interfacing
with the senior management team and other Company personnel, the Board, Audit
Committee, outside auditors and legal counsel to ensure the effectiveness of the
Company’s disclosure controls and procedures, internal controls over financial
reporting and related matters; (C) accurately reporting the results of Company
operations and related matters to the Securities and Exchange Commission and
other regulatory agencies; and (D) acting as a certifying officer of the
Company’s financial reporting under the Exchange Act and other regulatory
agencies;

(iv)          managing and protecting the Company’s capital and liquid assets
and monitoring and advising management regarding the availability of adequate
capital at all times;

(v)           regularly and systematically appraising and evaluating the
Company’s performance results against the Company’s established objectives; and

(vi)          consistent with the foregoing, such other finance functions as the
Chief Executive Officer may assign to Executive from time to time during his
employment period.

Executive shall also render such additional services and duties within the scope
of Executive’s experience and expertise as may be reasonably requested of him
from time to time by the Board.

1.03  Executive shall report to the Chief Executive Officer and shall generally
be subject to direction, orders and advice of the Board.

1.04  In his capacity as Vice President, Finance and Chief Financial Officer,
Executive shall use his best energies and abilities in the performance of his
duties, services and responsibilities for the Company.

1.05  During the term of his employment, Executive shall devote substantially
all of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board; provided, however, that, to
the extent such activities do not violate, or substantially interfere with his
performance of his duties, services and responsibilities under this Agreement,
Executive shall be permitted to serve on civic or charitable boards or
committees thereof.

ARTICLE 2

COMMENCEMENT OF TERM

2.01  Executive’s employment shall commence on September 17, 2007.

ARTICLE 3

NATURE OF EMPLOYMENT

3.01  Executive’s employment pursuant to this Agreement shall be on an at-will
basis, with either Executive or the Company having the right to terminate
Executive’s employment with or without cause on not less than sixty (60) days’
prior written notice, subject to the Company’s obligations to Executive


--------------------------------------------------------------------------------


pursuant to Sections 6 and 7.  The terms and conditions of this Agreement may be
amended from time to time with the consent of the Company and Executive.  All
such amendments shall be effective when memorialized by a written agreement
between the Company and Executive or by resolutions of the Board or the
Company’s Compensation Committee (the “Committee”).

ARTICLE 4

COMPENSATION AND BENEFITS

4.01  During the term of employment hereunder, Executive shall be paid a base
salary at the rate of Two Hundred and Twenty-Five Thousand ($225,000) per year
(“Base Salary”), payable in installments in accordance with the Company’s
established pay periods, reduced by all deductions and withholdings required by
law and as otherwise specified by Executive.  The Company shall cause the
Committee to review Executive’s performance and Base Salary level each calendar
year during the Term, commencing, 2008.  Executive’s Base Salary may be
increased (but not decreased), in the sole discretion of the Board.  In the
event Executive’s employment shall, for any reason, terminate during the Term,
Executive’s final monthly Base Salary payment shall be made on a pro-rated basis
as of the last day of the month in which such employment terminated.

4.02  During the term of employment, in addition to payments of Base Salary set
forth above, Executive shall be eligible to participate in any performance-based
cash bonus plan for senior executives based upon achievement of goals
established with respect to each fiscal year by the Board or Committee after
reasonable consultation with Executive, but Executive’s participation and
performance goals therein shall remain within the discretion of the Board or
Committee.

4.03  On September 17, 2007, Executive will be awarded a stock option for 98,397
shares of common stock as provided in his employment offer letter dated
September 4, 2007.

4.04  During the term of employment, Executive shall be entitled to participate
in employee benefit plans, policies, programs, perquisites and arrangements, as
the same may be provided and amended from time to time, that are provided
generally to similarly situated executive employees of the Company, to the
extent Executive meets the eligibility requirements for any such plan, policy,
program, perquisite or arrangement.

4.05  The Company shall reimburse Executive for all reasonable business expenses
incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement.  Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.

4.06  If the Company, based upon an opinion of legal counsel or a judicial
determination, determines that Section 304 of the Sarbanes-Oxley Act of 2002 is
applicable to Executive, to the extent that the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, Executive shall reimburse the Company for any bonus or other
incentive or equity-based compensation received from the Company during the
12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement and any profits received
from the sale of the Company’s securities during that 12-month period.  In the
event Executive fails to make prompt reimbursement of any such amount, the
Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.


--------------------------------------------------------------------------------


ARTICLE 5

VACATION AND LEAVE OF ABSENCE

5.01  Executive shall be entitled to three (3) weeks of paid vacation per year,
in addition to the Company’s normal holidays.  Vacation time will be scheduled
taking into account the Executive’s duties and obligations at the Company. 
Unused paid vacation time shall not accumulate from year to year, unless
otherwise approved in writing by the Board or Committee.  Sick leave and all
other leaves of absence will be in accordance with the Company’s stated
personnel policies.

ARTICLE 6

TERMINATION

6.01  The Company may terminate Executive’s employment without Cause by giving
Executive at least sixty (60) days written notice thereof.  In the event of such
termination, Executive shall receive only the severance compensation set forth
in Article 7.01 and Executive shall also be entitled to all or a portion of any
bonus due Executive pursuant to any bonus plan or arrangement established or
mutually agreed-upon prior to termination, to the extent earned or performed
through the date of termination, based upon the requirements or criteria of such
bonus plan or arrangement, as the Board shall in good faith determine.  Such
pro-rated bonus, shall be payable at the time and in the manner payable to other
executives of the Company who participate in such plan or arrangement.

6.02  Executive’s employment will be deemed terminated as of the date of the
death of the Executive.  In the event of such termination, there shall be
payable to Executive’s estate compensation earned through the date of death
together with a pro-rata portion of any bonus due Executive pursuant to any
bonus plan or arrangement established or mutually agreed-upon prior to
termination, to the extent earned or performed based upon the requirements or
criteria of such plan or arrangement, as the Board shall in good faith
determine.  Such pro-rated bonus, shall be payable at the time and in the manner
payable to other executives of the Company who participate in such plan or
arrangement.

6.03  Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:

(a)                                  Any commission or nolo contendere plea by
Executive to a felony, gross misdemeanor or misdemeanor involving moral
turpitude, or any public conduct by Executive that has or can reasonably be
expected to have a detrimental effect on the Company;

(b)                                 Any act of material misconduct, willful and
gross negligence, or breach of duty to the Company, including, but not limited
to, embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, or willful breach of fiduciary duty to the Company which results in a
material loss, damage, or injury to the Company;

(c)                                  Any material breach of any material
provision of this Agreement or of the Company’s announced rules, codes or
polices, which remains uncured or uncorrected for a period of thirty (30) days
following written notice thereof to Executive specifying such breach;

(d)                                 Any act of insubordination by Executive;
however, an act of insubordination by Executive shall not constitute Cause if
Executive cures or remedies such insubordination within thirty (30) days after
written notice to Executive, without material harm or loss to


--------------------------------------------------------------------------------


the Company, unless such insubordination is a part of a pattern of chronic
insubordination, which may be evidenced by reports or warning letters given by
the Company to Executive, in which case such insubordination is deemed not
curable.

(e)                                  Any unauthorized disclosure of any Company
trade secret or confidential information, or conduct constituting unfair
competition with respect to the Company, including inducing a party to breach a
contract with the Company; or

(f)                                    A willful violation of federal or state
securities laws or regulations.

In making such determination, the Board shall act in good faith and give
Executive a reasonably detailed written notice and a reasonable opportunity to
be heard on the issues at a Board or Committee meeting.  For purposes of this
Agreement, no act or failure by the Executive shall be considered “willful” if
such act is done by Executive in good faith in the belief that such act is or
was lawful and in the best interest of the Company or one or more of its
businesses.  Nothing in this paragraph 6.03 shall be construed to prevent
Executive from contesting the Board or Committee’s determination that Cause
exists.  In the event of such termination, and notwithstanding any contrary
provision otherwise stated, Executive shall receive only his Base Salary earned
through the date of termination.

6.04  The employment of the Executive shall in no event be considered to have
been terminated for Cause if the termination of his employment took place:

(a)                                  as a result of an act or omission which
occurred more than 360 days prior to the Executive’s having been given notice of
the termination of his employment for such act or omission, unless the
commission of such act or such omission could not at the time of such commission
or omission have been known to a member of the Board (other than the Executive,
if he is then a member of the Board), in which case there shall not be
termination for Cause if notice of termination took place more than 360 days
from the date that the commission of such act or such omission was or could
reasonably have been so known; or

(b)                                 as a result of a continuing course of action
which commenced and was or reasonably could have been known to a member of the
Board (other than the Executive) more than 360 days prior to notice having been
given to the Executive of the termination of his employment.

6.05  Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for “Good Reason.”  For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without Cause:

(a)                                  the Company or any of its subsidiaries
reduces Executive’s Base Salary or current equity compensation plan
opportunities (participation in any such plans or programs remaining in the
discretion of the Board or Committee), or benefit plans (other than company-wide
changes to benefit plans covering all full-time eligible employees);

(b)                                 without Executive’s express written consent,
the Company or any of its subsidiaries significantly reduces Executive’s job
authority and responsibility over financial matters at the Company as
contemplated by Article 1;

(c)                                  without Executive’s express written
consent, the Company or any of its subsidiaries requires Executive to change the
location of Executive’s job or office, so that Executive


--------------------------------------------------------------------------------


will be based at a location more than fifty (50) miles from the location of
Executive’s job or office immediately preceding notice of such requirement.

(d)                                 a successor company fails or refuses to
assume the Company’s obligations under this Agreement; or

(e)                                  the Company or any successor company
breaches any of the material provisions of this Agreement; provided, however,
that Executive shall provide detailed information to the Company in such written
notice and such grounds for Good Reason are not remedied or continue for a
period of thirty (30) days or more following receipt of such notice.

6.06  During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) neither the Company or any of its affiliated companies or
businesses or their affiliates, directors, or officers shall directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding Executive.  Information which the Company or Executive is required to
make or disclose regarding the other to comply with laws or regulations, or
makes in a pleading on the advice of litigation counsel, shall not constitute a
disparaging statement.

6.07  Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contactor of the Company or
any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and Executive.

ARTICLE 7

SEVERANCE PAYMENTS

7.01  The Company, its successors or assigns, will pay Executive as severance
pay a lump sum amount equal to six (6) months of the Executive’s monthly Base
Salary for full-time employment at the time of Executive’s termination (the
“Severance Payment”) if the employment of Executive is terminated by the Company
without cause or by Executive for Good Reason.

(a)                                  If Executive becomes entitled to a
Severance Payment under this Agreement, and Executive is eligible to and elects
to continue medical coverage as provided by law (commonly referred to as the
COBRA continuation period), then the Company will pay the cost of premiums for
COBRA coverage for Executive and his eligible dependents for a period of six
months following termination, or if sooner, until Executive is no longer
eligible for COBRA coverage.  Executive must be eligible for COBRA coverage,
elect COBRA during the COBRA election period, and comply with all requirements
to obtain such coverage, to be eligible for coverage and for this benefit.

(b)                                 If, on the six (6) month anniversary of the
Severance Payment pursuant to Section 7.01, Executive is unemployed and is not
rendering services as an independent contractor, Executive shall be entitled to
continue to receive monthly payments of Base Salary and COBRA coverage for the
period ending on the earlier of (a) the date Executive is reemployed; (b)
commences rendering services as an independent contractor; or (c) is covered by
another medical plan provided by Executive’s new employer; provided, however,
that such payments shall in no event continue for more than an additional six


--------------------------------------------------------------------------------


(6) months.  Executive shall report to the Company in writing his reemployment
or engagement as a consultant.

(c)                                  Nothing in this Subsection 7.01 shall limit
the authority of the Committee or Board to terminate Executive’s employment in
accordance with Section 6.03.  Payment of severance payments pursuant to Section
7.01, less customary withholdings, shall be made in one lump sum within thirty
(30) days of the Executive’s termination or resignation.

7.02  In addition to the Severance Payment pursuant to Section 7.01, the Company
will pay Executive a pro-rata portion of any bonus earned by Executive as of the
date of termination, as provided by Sections 6.01 and 6.02.  The payments to
Executive pursuant to Sections 6.01, 6.02 or 7.01 are not intended to be
cumulative or duplicative and an amount payable as a payment of Base Salary or
pro-rata bonus under any one of such sections shall be reduced to the extent of
similar payments made under another of such sections.  In addition, the
severance payment of Base Salary shall be reduced by the amount of cash
severance-type benefits to which Executive may be entitled pursuant to any other
cash severance plan, agreement, policy or program of the Company or any of its
subsidiaries; including any payment for post-employment restrictions, provided
that if the amount of cash severance benefits payable under such other severance
plan, agreement, policy or program is greater than the amount payable pursuant
to this Agreement, Executive will be entitled to receive the amounts payable
under such other plan, agreement, policy or program which exceeds the Base
Salary severance payment.  Without limiting other payments which would not
constitute “cash severance-type benefits” hereunder, any cash settlement of
stock options, accelerated vesting of stock options and retirement, pension and
other similar benefits shall not constitute “cash severance-type benefits” for
purposes of this Section 7.02.

7.03  Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service – in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A.  In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under Section
409A, as clarified or supplemented by guidance from the U.S. Department of
Treasury or the Internal Revenue Service – in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

7.04  The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

7.05  The provisions of this Article 7 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive thereunder.

ARTICLE 8

NONDISCLOSURE AND INVENTIONS

8.01  Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential


--------------------------------------------------------------------------------


Information of the Company.  “Confidential Information” means any information or
compilation of information that the Executive learns or develops during the
course of his employment that is not generally known, that is proprietary to or
within the unique knowledge of the Company, from which it derives economic value
(whether or not conceived, originated, discovered, or developed in whole or in
part by Executive).  Confidential Information includes but is not limited to,
the following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances.  Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company.  “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.

8.02  Executive acknowledges that new and valuable proprietary concepts,
methods, processes, discoveries, trade secrets (as defined in the Minnesota
Uniform Trade Secrets Act), improvements, adaptations, or ideas (herein
individually and collectively referred to as “Inventions”) may be developed,
originated, authorized, conceived, invented, or made by Executive, either alone
or jointly with others, in the course of Executive’s employment by the Company. 
All such Inventions shall be the exclusive property of the Company, whether or
not be patentable or copyrightable, and they may or may not be shown or
described in writing or reduced to practice.  With respect to all such
Inventions developed, originated, authored, conceived, or invented, or made by
Executive (whether in whole or in part) during Executive’s employment by the
Company, Executive shall:

(i)            keep accurate, complete and timely records all such Inventions,
which records shall be the Company’s property and be retained on the Company’s
premises;

(ii)           promptly and fully disclose and describe all such Inventions to
the Company;

(iii)          assign (and Executive hereby does assign) to the Company all of
Executive’s rights to such Inventions and to applications for letters patent or
copyrights in all countries and to letters patent or copyrights granted with
respect to such Inventions in all countries; and

(iv)          acknowledge and deliver promptly to the Company (without charge to
the Company but at the expense of the Company) such written instruments and
cooperate and do such other acts as may be necessary in the opinion of the
Company to preserve property rights to such Inventions against forfeiture,
abandonment, or loss and to obtain and maintain letters patent or copyrights and
to vest the entire right and title thereto exclusively in the Company.

(a)                                  If Executive is needed, at any time, to
give testimony, evidence, or opinions in any litigation or proceeding involving
any patents or copyrights or applications for patents or copyrights, both
domestic and foreign, relating to inventions, improvements discoveries,
software, writings or other works of authorship conceived, developed or reduced
to


--------------------------------------------------------------------------------


practice by Executive, Executive agrees to do so.  With respect to any
obligations performed by the Executive under this Section following termination
of Executive’s employment, the Company will pay or reimburse all reasonable
out-of-pocket expenses.

(b)                                 The obligations of this paragraph shall
continue beyond the termination of employment with respect to Inventions
conceived or made by Executive during the period of his employment and shall be
binding upon assigns, executors, administrators and other legal
representatives.  For purposes of this Agreement, any Invention relating to the
business of the Company on which Executive files or claims a copyright, or files
a patent application, within one (1) year after termination of employment with
the Company, shall be presumed to cover Inventions conceived by Executive during
the term of his employment with the Company, subject to proof to the contrary by
good faith, written and duly corroborated records establishing that such
Invention was conceived and made following termination of employment.

NOTICE:  The Company hereby notifies Executive that the foregoing does not apply
to inventions or ideas for which no equipment, supplies, facility, or trade
secret information of the Company was used and that was developed entirely on
Executive’s own time, and (1) which does not relate (a) directly to the business
of the Company and (b) to the Company’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
Executive for the Company.

8.03  In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.

8.04  Executive agrees not to directly or indirectly use or disclose
Confidential Information for the benefit of anyone other than the Company,
either during or after employment with the Company and during the term of his
employment and at all times thereafter, agrees:

(a)                                  to receive, maintain, and use Confidential
Information in the strictest confidence and, except with the consent of the
Company, not to directly or indirectly reveal, report, publish, disclose, or
transfer, any Confidential Information to any person, firm, corporation, or
other entity or utilize any Confidential Information for Executive’s own benefit
or intended benefit or for the benefit or intended benefit of any other person,
firm, corporation or other entity; and

(b)                                 not to put into issue the confidentiality of
any of the Confidential Information, Company’s ownership thereof, or its status
as valuable trade secrets of Company.

Executive acknowledges that all notes, data, reference materials, documents,
business plans, the Company business and financial records, computer programs,
and other materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever


--------------------------------------------------------------------------------


requested to do so by the Company, and in any event, upon termination of
Executive’s employment with the Company.

8.05  The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

8.06  The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.

ARTICLE 9

NONCOMPETITION AND NON-RECRUITMENT

9.01  Executive agrees that during the term of his employment and for a period
of one (1) year after termination of employment (the “Restricted Period”) he
will not directly or indirectly render service (including services in research)
to any person or entity in connection with the design, development, manufacture,
marketing, or sale of a Competitive Product that is sold or intended for use or
sale in any geographic area in which the Company actively markets a Company
Product or has planned to actively market a Company Product of the same general
type or function.  This territory currently includes North America.

(a)                                  Without limiting the generality of the
above, Executive expressly agrees that during the Restriction Period discussed
above, he will not directly or indirectly (on his own behalf or on behalf of
another person or entity) sell competitive Products to, attempt to sell such
products to, or otherwise solicit purchases of such services or products from,
the following:

(i)            any customer with whom Executive (or any other Executive or
representative under Executive’s supervision) has had direct or indirect contact
or to whom Executive (or any other Executive or representative under Executive’s
supervision) has directly or indirectly sold such services or products during
the period of Executive’s employment; or

(ii)           any prospective customer who has been directly or indirectly
solicited by Company, or who has approached Company, and with whom Executive (or
any other Executive or representative under the Executive’s supervision) has had
direct or indirect contact or to whom Executive (or any other Executive or
representative under Executive’s supervision) has directly or indirectly
attempted to sell such services or products during the term of Executive’s
employment.

(b)                                 Executive further agrees that during the
Restriction Period he will not directly or indirectly (i) in any way interfere
or attempt to interfere with the Company’s relationships with any of its current
or potential customers, or (ii) employ or attempt to employ any of the Company’s
then Executives on behalf of any other entity, whether or not such entity
competes with the Company.

(c)                                  For the purposes of this Section 9.01,

(i)             “Competitive Product” means any surgical product or research to
develop information useful in connection with a product or service that is being
designed, developed, manufactured, marketed or sold by anyone other than the
Company and is of


--------------------------------------------------------------------------------


the same general type, performs similar functions, or is used for the same
purposes as a Company Product on which the Employee worked, dealt with, or
marketed during the preceding two years of employment or about which he received
or had knowledge of Confidential Information; provided, however, that the term
“surgical product” shall not include non-invasive or percutaneous products; and

(ii)           “Company Product” means any product, product line or service
(including any component thereof or research to develop information useful in
connection with a product or service) that is being designed, developed,
manufactured, marketed or sold by the Company or with respect to which the
Company has acquired Confidential Information which it intends to use in the
design, development, manufacture, marketing or sale of a product or service.

9.02  At its sole option, the Company may, by express written notice to
Executive, waive or limit the time and/or geographic area in which Executive
cannot engage in competitive activity or the scope of such competitive activity.

9.03  Executive agrees that breach by him of the provisions of this Article 9
will cause the Company irreparable harm that is not fully remedied by monetary
damages.  In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security.  Nothing herein
shall be construed as prohibiting the Company from pursuing any other equitable
or legal remedies available to it for such breach or threatened breach,
including the recovery of damages from Executive.

9.04  The Executive understands and agrees that any violation of this Article 9
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

9.05  The obligations contained in this Article 9 shall survive the termination
of this Agreement indefinitely.

ARTICLE 10

MISCELLANEOUS

10.01  Governing Law.  This Agreement shall be governed and construed according
to the laws of the State of Minnesota without regard to conflicts of law
provisions.  The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such


--------------------------------------------------------------------------------


proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address as provided in Section 10.06; and (e) agrees that
nothing in this Agreement shall affect the right to effect service of process in
any other manner permitted by the laws of the State of Minnesota.

10.02  Successors.  This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity.  This
Agreement may be assigned by the Company and the Company.  The Company shall
require any successor or assignee, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Company, expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Agreement, in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in this Agreement, shall mean the Company as defined above and any
successor or assignee to the business or assets which by reason hereof becomes
bound by the terms and provisions of this Agreement.

10.03  Waiver.  The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision of this
Agreement or any similar agreement with any other Executive.

10.04  Entire Agreement; Modification.  This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement.  The parties agree
that this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement.  Except for modifications described in
Article 3, this Agreement shall not be changed or modified except by a written
document signed by the parties hereto.

10.05  Severability and Blue Penciling.  To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

10.06  Arbitration.  Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration by a single arbitrator selected by employer and Executive, with
arbitration governed by The United States Arbitration Act (Title 9, U.S. Code);
provided, however, that a dispute, claim or controversy shall be subject to
adjudication by a court in any proceeding against the Company or Executive
involving third parties (in addition to the Company or Executive).  Such
arbitrator shall be a disinterested person who is either an attorney, retired
judge or labor relations arbitrator.  In the event employer and Executive are
unable to agree upon such arbitrator, the arbitrator shall, upon petition by
either the Company or Executive, be designated by a judge of the Hennepin County
District Court.  The arbitrator shall have the authority to make awards of
damages as would any court in Minnesota having jurisdiction over a dispute
between employer and Executive, except that the arbitrator may not make an award
of exemplary damages or consequential damages.  In addition, the Company and
Executive agree that all other matters arising out of Executive’s employment
relationship with the Company shall be arbitrable, unless otherwise restricted
by law.


--------------------------------------------------------------------------------


(a)                               In any arbitration proceeding, each party
shall pay the fees and expenses of its or his own legal counsel.

(b)                              The arbitrator, in his or her discretion, shall
award legal fees and expenses and costs of the arbitration, including the
arbitrator’s fee, to a party who substantially prevails in its claims in such
proceeding.

(c)                               Notwithstanding this Section 10.06, in the
event of noncompliance or violation, as the case may be, of Sections 8 or 9 of
this Agreement, the Company may alternatively apply to a court of competent
jurisdiction for a temporary restraining order, injunctive and/or such other
legal and equitable remedies as may be appropriate, if it and such court
reasonably determines that the Company would have no adequate remedy at law for
such violation or noncompliance.

10.07  Legal Fees.  If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails to a
substantial extent with respect to a claim brought and pursued in connection
with such dispute, shall be entitled to recover its legal fees and expenses
reasonably incurred in connection with such dispute.  Such reimbursement shall
be made as soon as practicable following the resolution of the dispute (whether
or not appealed) to the extent a party receives documented evidence of such fees
and expenses.

10.08  Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board.  All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt.  No
objection to the method of delivery may be made if the written notice or other
communication is actually received.

10.09  Survival.  The provisions of this Article 10 shall survive the
termination of this Agreement, indefinitely.

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

By

/s/ Marc P. Flores

 

 

 

Marc P. Flores

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By

/s/ Michael A. Brodeur

 

 

 

Michael A. Brodeur

 


--------------------------------------------------------------------------------